 



EXHIBIT 10.2

AMERICAN REAL ESTATE PARTNERS, L.P.

REGISTRATION RIGHTS AGREEMENT

     This REGISTRATION RIGHTS AGREEMENT is made as of the ___day of ___, 1995 by
and between AMERICAN REAL ESTATE PARTNERS, L.P., a Delaware limited partnership
(the “Partnership”), and X LP, a Delaware limited Partnership (“X LP”).

     In consideration of the mutual promises contained herein, the parties
hereto, intending to be legally bound, do hereby agree as follows:

1. Registration Rights.

     The Partnership covenants and agrees as follows:

     1.1. Definitions.

     (a) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of 1933, as amended (the
“1933 Act”), and the declaration or ordering of effectiveness of such
registration statement or document;

     (b) The term “Registration Rights” means rights to cause the registration
of Registrable Securities.

     (c) The term “Registrable Securities” means those depositary units
representing limited partnership interests in the Partnership (the “Depositary
Units”) and 5% cumulative pay-in-kind redeemable convertible preferred units
representing limited partner interests in the Partnership (the “Preferred
Units”), which Holder now owns or hereinafter acquires. Registrable Securities
will cease to be such when (x) a registration statement covering such
Registrable Securities has been declared effective and they have been disposed
of pursuant to such effective registration statement; (y) they are sold,
transferred or distributed to the public pursuant to Rule 144 (or any similar
provision then in force under the 1933 Act); or (z) they are not required to be
sold pursuant a registration statement.

     (d) The number of “Registrable Securities then outstanding” shall be
determined by adding the number of Depositary Units or Preferred Units
outstanding which are, and the number of Depositary Units issuable pursuant to
then exercisable or convertible securities which upon issuance would be,
Registrable Securities;

     (e) The term “Holder” means X LP and its Affiliates.

 



--------------------------------------------------------------------------------



 



     (f) The terms “Form S-3”, “Form S-4” and “Form S-8” mean such respective
forms under the 1933 Act as in effect on the date hereof or any successor
registration forms to Form S-3, Form S-4 and Form S-8, respectively, under the
1933 Act subsequently adopted by the Securities and Exchange Commission
(“Commission”).

     (g) “Affiliate” shall mean, with respect to any Person, any other Person
which directly or indirectly controls, or is controlled by, or is under common
control with, such Person. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and the term “controlled” shall have a meaning
correlative to the foregoing.

1.2. Request for Registration.

     (a) If the Partnership shall receive at any time a written request from
Holder that the Partnership effect the registration under the 1933 Act, then the
Partnership agrees to, within five days of the receipt thereof, subject to the
limitations of this Section 1.2, use its best efforts to effect such a
registration as soon as practicable and in any event to file within 90 days of
the receipt of such request a registration statement under the 1933 Act covering
all the Registrable Securities which Holder shall in writing request (given
within 20 days of receipt of the notice given by the Partnership pursuant to
this Section 1.2(a)) to be included in such registration and to use its best
efforts to have such registration statement become effective.

     (b) If Holder submits a registration request hereunder and intends to
distribute the Registrable Securities covered by a registration statement filed
pursuant to that request by means of an underwriting, it shall so advise the
Partnership as a part of its request made pursuant to this Section 1.2. In such
event, the right of Holder to include its Registrable Securities in such
registration shall be conditioned upon its participation in such underwriting
and the inclusion of its Registrable Securities in the underwriting to the
extent provided herein. Holder shall (together with the Partnership as provided
in subsection 1.4(e)) enter into an underwriting agreement in customary form
with the underwriter or underwriters selected for such underwriting by Holder
and reasonably satisfactory to the Partnership.

     (c) Notwithstanding the foregoing, (i) the Partnership may, but shall not
be obligated to, effect the filing of a registration statement pursuant to this
Section 1.2 during the 90 days following the effective date of a registration
statement pertaining to an underwritten public offering of securities for the
account of the Partnership, provided the Partnership is at all times during such
period diligently pursuing such registration, and (ii) if the Partnership shall
furnish to Holder requesting a registration statement pursuant to this
Section 1.2 a certificate signed by the General Partner stating that in the good
faith judgment of the General Partner on behalf of the Partnership, it would not
be in the best interests of the Partnership and its limited partners generally
for such registration statement to be filed, the Partnership shall have the
right to defer such filing for a period of not more than 210 days after receipt
of the request of Holder; provided, however, that the Partnership may not
utilize the right set forth in this subsection (d) (ii) more than once

2



--------------------------------------------------------------------------------



 



     in any twelve-month period.

     1.3. Partnership Registration. If (but without any obligation to do so) the
Partnership proposes to register (including for this purpose a registration
effected by the Partnership for unitholders other than Holder, in their capacity
as such) any of its Depositary Units or other securities under the 1933 Act in
connection with the public offering of such securities solely for cash (other
than a registration on Form S-8 relating solely to the sale of securities to
participants in the Partnership Nonqualified Unit Plan, or a registration on
Form S-4 or any successor form), the Partnership shall, at such time, promptly
give Holder written notice of such registration. Upon the written request of
Holder given within 20 days after mailing of such notice by the Partnership, the
Partnership shall, subject to the provisions of Section 1.8, use its best
efforts to cause a registration statement covering all of the Registrable
Securities that Holder has requested to be registered to become effective under
the 1933 Act. Notwithstanding the foregoing, the Partnership shall be under no
obligation to complete any offering of its securities it proposes to make and
shall incur no liability to Holder for its failure to do so.

     1.4. Obligations of the Partnership. Whenever required under this Section 1
to use its best efforts to effect the registration of any Registrable
securities, the Partnership shall, as expeditiously as possible:

     (a) Prepare and file with the Commission a registration statement with
respect to such Registrable Securities and use its best efforts to cause such
registration statement to become effective, and, upon the request of Holder,
keep such registration statement effective for up to the lesser of 180 days or
until Holder has informed the Partnership in writing that the distribution of
its securities has been completed.

     (b) Prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement, and use its best efforts to cause each such amendment to
become effective, as may be necessary to comply with the provisions of the 1933
Act with respect to the disposition of all securities covered by such
registration statement.

     (c) Furnish to Holder such reasonable number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
1933 Act, and such other documents as it may reasonably request in order to
facilitate the disposition of Registrable Securities owned by it.

     (d) Use its best efforts to register or qualify the securities covered by
such registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by Holder, provided that the
Partnership shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdiction.

3



--------------------------------------------------------------------------------



 



     (e) In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering. If Holder participates in
such underwriting, it shall also enter into and perform its obligations under
such an agreement, including furnishing any opinion of counsel or entering into
a lock-up agreement reasonably requested by the managing underwriter.

     (f) Notify Holder, whose Registrable Securities are covered by such
registration statement, at any time when a prospectus relating thereto covered
by such registration statement is required to be delivered under the 1933 Act,
of the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing and promptly file such amendments and supplements
which may be required pursuant to subparagraph (b) of this Section 1.4 on
account of such event and use its best efforts to cause each such amendment and
supplement to become effective; provided, however, once Holder is notified by
the Partnership that there is an inaccuracy in the Partnership’s registration
statement or prospectus, Holder will thereafter immediately discontinue the
distribution of such registration statement or prospectus and the disposition of
Registrable Securities pursuant to such registration statement or prospectus
until such time as Holder has received a copy or copies of an amended or
supplemental registration statement or prospectus, and is so directed by the
Partnership in its notice to Holder. Holder shall deliver to the Partnership (at
the Partnership’s expense) all [inaccurate] copies, other than permanent file
copies, then in its possession of the registration statement or prospectus
covering such Registrable Securities.

     (g) Use its best efforts to furnish, at the request of Holder requesting
registration of Registrable Securities pursuant to this Section 1, on the date
that such Registrable Securities are delivered to the underwriters for sale in
connection with a registration pursuant to this Section 1, if such securities
are being sold through underwriters, or, if such securities are not being sold
through underwriters on the date that the registration statement with respect to
such securities becomes effective, (i) an opinion, dated such date, of the
counsel representing the Partnership for the purposes of such registration, in
form and substance as is customarily given by Partnership counsel to the
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and to Holder if Holder requested registration of Registrable Securities
and (ii) a letter dated such date, from the independent certified public
accountant of the Partnership, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters, if any, and to Holder if Holder
requested registration of Registrable Securities.

4



--------------------------------------------------------------------------------



 



     1.5. Furnish Information. It shall be a condition precedent to the
obligations of the Partnership to take any action pursuant to this Section 1
that Holder shall furnish to the Partnership such information regarding itself,
the Registrable Securities held by it, and the intended method of disposition of
such securities as shall be required to effect the registration of its
Registrable Securities. Holder hereby agrees to notify the Partnership as
promptly as practicable of any inaccuracy or change in or addition to the
information previously furnished by Holder to the Partnership, which results in
any registration statement or prospectus containing an untrue statement of a
material fact regarding Holder or the distribution of such Registrable
Securities or omitting to state any material fact regarding Holder or the
distribution of such Registrable Securities required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing.

     1.6. Expenses of Demand Registration. All expenses other than underwriting
discounts and commissions relating to Registrable Securities incurred in
connection with two (2) requests for registration, filings or qualifications
pursuant to Section 1.2 and the registrations, filings or qualifications
pursuant to Section 1.11, including, without limitation, all registration,
filing and qualification fees, printing and accounting fees, fees and
disbursements of counsel for the Partnership, and the reasonable fees and
disbursements of counsel selected by Holder shall be borne by the Partnership.

     1.7. Expenses of Partnership Registration. The Partnership shall bear and
pay all expenses incurred in connection with any registration, filing or
qualification of Registrable Securities with respect to the registrations
pursuant to Section 1.3 for Holder (which right may be assigned by Holder as
provided in Section 1.12), including, without limitation, all registration,
filing and qualification fees, printing and accounting fees, underwriting
discounts and commissions relating to Registrable Securities fees and
disbursements of counsel for the Partnership and the reasonable fees and
disbursements of counsel selected by Holder.

     1.8. Underwriting Requirements. In connection with any offering involving
an underwriting of securities being issued by the Partnership or in connection
with any demand registration made by Holder, the Partnership shall not be
required under Section 1.3 to include any of Holder’s securities in such
underwriting unless it accepts the terms of the underwriting as agreed upon
between the Partnership and the underwriters selected by it, and then only in
such quantity, if any, as will not, in the opinion of the underwriters, have a
material adverse effect on the price of the securities being offered by the
Partnership or Holder. If the managing underwriter for the offering shall advise
the Partnership or Holder in writing that the total amount of securities,
including Registrable Securities, to be included in such offering exceeds the
amount of securities that can be successfully offered, then the Partnership
shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the managing underwriter
believes will not have a material adverse effect on the price of the securities
being offered by the Partnership or Holder. If the foregoing provision requires
the exclusion of securities from any offering described in this Section, then
such exclusion of all securities which unitholders other than Holder seek to
include in the offering shall be effected prior to the exclusion of securities
which Holder seeks to register.

     1.9. Indemnification. In the event any Registrable Securities are included
in a registration statement under this Section 1:

5



--------------------------------------------------------------------------------



 



     (a) To the extent permitted by law, the Partnership will indemnify and hold
harmless Holder, the officers, directors, partners, agents and employees
thereof, any underwriter (as defined in the 1933 Act) therefor and each person,
if any, who controls Holder or the underwriter within the meaning of the 1933
Act or the Securities Exchange Act of 1934, as amended (the “1934 Act”) against
any losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the 1933 Act, the 1934 Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (iii) any violation or alleged
violation by the Partnership of the 1933 Act, the 1934 Act, any state securities
law or any rule or regulation promulgated under the 1933 Act, the 1934 Act or
any state securities law. The Partnership will reimburse Holder, officer,
director, partner, agent, employee, underwriter or controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, or action.
The indemnity agreement contained in this subsection 1.9(a) shall not apply to
amounts paid in settlement of any loss, claim, damage, liability, or action if
such settlement is effected without the consent of the Partnership (which
consent shall not be unreasonably withheld), nor shall the Partnership be liable
to Holder in any such case for any such loss, claim, damage, liability, or
action (i) to the extent that it arises out of or is based upon a Violation
which occurs in reliance upon and in conformity with written information
furnished expressly for use in connection with such registration by or on behalf
of Holder, underwriter or controlling person or (ii) in the case of a sale
directly by Holder, including a sale of such Registrable Securities through any
underwriter retained by Holder to engage in a distribution solely on behalf of
Holder, such untrue statement or alleged untrue statement or omission or alleged
omission was contained in a preliminary prospectus and corrected in a final or
amended prospectus, and Holder failed to deliver a copy of the final or amended
prospectus at or prior to the confirmation of the sale of the Registrable
Securities to the person asserting any such loss, claim, damage or liability in
any case where such delivery is required by the 1933 Act.

     (b) To the extent permitted by law, Holder will indemnify and hold harmless
the Partnership, each of its partners and officers who have signed the
registration statement, each person, if any, who controls the Partnership within
the meaning of the 1933 Act, each agent and any underwriter for the Partnership,
and any other person selling securities in such registration statement or any of
its directors, officers, partners, agents or employees or any person who
controls such person or underwriter, against any losses, claims, damages, or
liabilities (joint or several) to which the Partnership or any such director,
officer, controlling person, agent, or underwriter or controlling person, or
other person or director, officer or controlling person may become subject,
under the 1933 Act, the 1934 Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereto) arise out
of or are based upon any Violation, in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon

6



--------------------------------------------------------------------------------



 



and in conformity with written information furnished by or on behalf of Holder
expressly for use in connection with such registration; and Holder will
reimburse any legal or other expenses reasonably incurred by the Partnership or
any such director, officer, controlling person, agent or underwriter or
controlling person, or other person selling securities in such registration or
any of its officers, directors, partners, agents, employees, or controlling
persons in connection with investigating or defending any such loss, claim,
damage, liability, or action; provided, however, that the liability of Holder
hereunder shall be limited to the amount of proceeds received by Holder in the
offering giving rise to the Violation; and provided further that the indemnity
agreement contained in this subsection 1.9(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of Holder, which consent shall not be
unreasonable withheld nor, in the case of a sale directly by the Partnership of
its securities (including a sale of such securities through any underwriter
retained by the Partnership to engage in a distribution solely on behalf of the
Partnership), shall Holder be liable to the Partnership in any case in which
such untrue statement or alleged untrue statement or omission or alleged
omission was contained in a preliminary prospectus and corrected in a final or
amended prospectus, and the Partnership failed to deliver a copy of the final or
amended prospectus at or prior to the confirmation of the sale of the securities
to the person asserting any such loss, claim, damage or liability in any case
where such delivery is required by the 1933 Act.

     (c) Promptly after receipt by an indemnified party under this Section 1.9
of notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.9, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
and control the defense thereof with counsel mutually satisfactory to the
parties; provided, however, that, if representation of such indemnified party by
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented in such proceeding, then (i) if such indemnified party is
Holder or any Affiliate of Holder, Holder and any Affiliate of Holder shall have
the right to retain one counsel to represent Holder and any Affiliates of
Holder, with fees and expenses to be paid by the indemnifying party and (ii) all
other indemnified parties shall have the right to select one counsel to
represent such indemnified parties, with fees and expenses to be paid by the
indemnifying party. The failure to deliver written notice to the indemnifying
party within a reasonable time of the commencement of any such action, if
prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 1.9 to the extent of such prejudice, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 1.9.

     (d) The obligations of the Partnership and Holder under this section 1.9
shall survive the completion of any offering of Registrable Securities in a
registration statement whether under this Section 1 or otherwise.

7



--------------------------------------------------------------------------------



 



     1.10. Reports Under Securities Exchange Act of 1934. With a view to making
available to Holder the benefits of Rule 144 promulgated under the 1933 Act and
any other rule or regulation of the Commission that may at any time permit
Holder to sell securities of the Partnership to the public without registration,
and with a view to making it possible for Holder to register the Registrable
Securities pursuant to a registration on Form S-3, the Partnership agrees to:

     (a) make and keep public information available, as those terms are
understood and defined in Rule 144, at all times;

     (b) take such action, including the voluntary registration of its
securities under Section 12 of the 1934 Act, as is necessary to enable Holder to
utilize Form S-3 for the sale of its Registrable Securities, such action to be
taken as soon as practicable (but not later than 90 days) after the end of the
fiscal year in which the first registration statement filed by the Partnership
for the offering of its securities to the general public is declared effective;

     (c) file with the Commission in a timely manner all reports and other
documents required of the Partnership under the 1933 Act and the 1934 Act; and

     (d) furnish to Holder so long as it owns any Registrable Securities,
forthwith upon request (i) a written statement by the Partnership that it has
complied with the reporting requirements of Rule 144, the 1933 Act and the 1934
Act, or that it qualifies as a registrant whose securities may be resold
pursuant to Form S-3 (at any time after it so qualifies), (ii) a copy of the
most recent annual or quarterly report of the Partnership and such other reports
and documents so filed by the Partnership, and (iii) such other information as
may be reasonably requested in availing Holder of any rule or regulation of the
Commission which permits the selling of any such securities without registration
or pursuant to such form.

2. Miscellaneous.

     2.1. Parties in Interest. All covenants, agreements, representations,
warranties and undertakings in this Agreement made by and on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether so expressed or not.

     2.2. Amendments and Waivers. Except as set forth in this Agreement, changes
in or additions to this Agreement may be made or compliance with any term,
covenant, agreement, condition or provision set forth herein may be omitted or
waived (either generally or in a particular instance and either retroactively or
prospectively), upon the written consent of the Partnership and Holder.

     2.3. Governing Law. This Agreement shall be deemed a contract made under
the laws of the State of New York and, together with the rights of obligations
of the parties hereunder, shall be construed under and governed by the laws of
the State of New York.

     2.4. Notices. All notices, requests, demands and other communications
provided for

8



--------------------------------------------------------------------------------



 



hereunder shall be in writing (including telegraphic communication) and mailed,
telecopied, telegraphed or delivered:

     If to Holder:

     
 
  American Property Investors, Inc.

  90 South Bedford Road

  Mt. Kisco, New York 10549

     If to the Partnership to:

     
 
  American Property Investors, Inc.

  90 South Bedford Road

  Mt. Kisco, New York 10549

     If to either party, with a copy to:

     
 
  Marc Weitzen, Esq.

  Gordon Altman Butowsky Weitzen

  Shalov & Wein

  114 W. 47th Street

  New York, New York 10036

or at such other address as shall be designated by any party in a written notice
to the other parties complying as to delivery with the terms of this
Section 2.4.

     All such notices, requests, demands and other communications shall, when
mailed (registered mail, return receipt requested, postage prepaid), personally
delivered, or telegraphed, be effective four days after deposit in the mails,
when personally delivered, or when delivered to the telegraph Partnership,
respectively, addressed as aforesaid, unless otherwise provided herein and, when
telecopied, shall be effective upon actual receipt.

     2.5. Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one and the same instrument.

     2.6. Effect of Headings. The section and paragraph headings herein are for
convenience only and shall not affect the construction hereof.

     2.7. Entire Agreement. This Agreement constitutes the entire agreement
among the Partnership and Holder with respect to the subject matter hereof.
There are no representations, warranties, covenants or undertakings with respect
to the subject matter hereof other than those expressly set forth herein. This
Agreement supersedes all prior agreements between the parties with respect to
the Registrable Securities described herein and the subject matter hereof.

     2.8. Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above

9



--------------------------------------------------------------------------------



 



written, by the parties hereto.

         
 
  AMERICAN REAL ESTATE PARTNERS, L.P.

  By:   American Property Investors, Inc.,

      General Partner
 
       

     

--------------------------------------------------------------------------------


      Name:

      Title:
 
       
 
  X LIMITED PARTNERSHIP

  By:   American Property Investors, Inc.,

      General Partner
 
       

     

--------------------------------------------------------------------------------


      Name:

      Title:

10